DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 16-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 10 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10 and 18-19 of U.S. Patent No. 11,375,286. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant application claim 1 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 1 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 1 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claim 8 corresponds to the patent claim 9.
Claims 10 and 15 correspond to the patent claims 10 and 18 respectively.
Claim 16 corresponds to the patent claim 19.

Allowance of application claims 1, 8, 10 and 15-16 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by patent claims 1, 9-10 and 18-19; therefore, obviousness type double patenting is appropriate.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowra et al (US 2007/0271388) in view of Laksono et al (US 2009/0282444).
Regarding claim 1, Bowra discloses a data storage device (media server in Figures 1-2) comprising: 
a non-volatile memory; a buffer; and a controller (Figure 8) configured to: 
receive, from a client computing device, a seek command associated with playback of the media file (¶ [0024]-[0025] and ¶ [0048] for receiving seek operation associated with video content), the seek command including a seek interval (¶ [0032] for fast forward at 3x speed); 
remove at least a portion of the set of frames based at least in part on the seek interval, the current playback position, and the extracted timestamp information (Figures 3 and 6; ¶ [0033]-[0034] and ¶ [0048]-[0058] for removing portion of frames based on seek interval, present frame and timestamp information); and 
transmit a subset of the set of frames, not including the removed at least a portion of the set of frames, to the client computing device (Figures 3 and 6; ¶ [0027]-[0028], ¶ [0033] and ¶ [0049]).
Bowra discloses media server 202 reads media content from a storage (DVD) and samples the media content to change or replace timestamps associated with a set of individual frames of the media content (¶ [0026]-[0027]), but is silent about decoding a media file, and receiving a current playback position of the media file.
Laksono discloses a video server 120 (Figure 3) has a recording module 310 including a decoder to decompress video content and analyze to generate frame index (¶ [0027]-[0030]). Laksono discloses the video server receives a shift request in presentation of a video content including fast forward, reverse, pause, etc. from a client device, wherein the shift request includes a current frame being displayed in the presentation of the video content (¶ [0065] and ¶ [0069]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Bowra system with the teaching of Laksono, so to provide an alternative of processing media content for time-shifted request in presentation of video content to be provided to the client devices.

	Regarding claim 2, Bowra in view of Laksono discloses the data storage device as discussed in the rejection of claim 1. The combined system further discloses wherein the controller is further configured to receive, from the client computing device, a bit rate for playback of the media file (taught by Bowra; ¶ [0032] and ¶ [0036]; and taught by Laksono; ¶ [0040]-[0041]).

Regarding claim 3, Bowra in view of Laksono discloses the data storage device as discussed in the rejection of claim 2. The combined system further discloses wherein the controller is further configured to remove the at least a portion of the set of frames based at least in part on the bit rate for playback of the media file (taught by Bowra; Figures 3 and 6; ¶ [0033]-[0034] and ¶ [0048]-[0058]; and taught by Laksono; ¶ [0040]-[0041]).

Regarding claim 4, Bowra in view of Laksono discloses the data storage device as discussed in the rejection of claim 1. The combined system further discloses wherein the controller is further configured to receive, from the client computing device, an average frame length of the media file (taught by Bowra; ¶ [0053]-[0055]; and Laksono’s Figures 4-6).

Regarding claim 5, Bowra in view of Laksono discloses the data storage device as discussed in the rejection of claim 4. The combined system further discloses wherein the controller is further configured to remove the at least a portion of the set of frames based at least in part on the average frame length of the media file (taught by Bowra; ¶ [0053]-[0058]; and taught by Laksono; ¶ [0040]-[0043]).

Regarding claim 6, Bowra in view of Laksono discloses the data storage device as discussed in the rejection of claim 1. The combined system further discloses wherein the controller is further configured to receive, from the client computing device, a frame length list of the media file (Laksono’s Figures 5-6 and 8).

Regarding claim 7, Bowra in view of Laksono discloses the data storage device as discussed in the rejection of claim 6. The combined system further discloses wherein the controller is further configured to remove the at least a portion of the set of frames based at least in part on the frame length list of the media file (taught by Laksono; ¶ [0039]-[0041]).

Regarding claim 8, Bowra in view of Laksono discloses the data storage device as discussed in the rejection of claim 1. The combined system further discloses wherein the seek command includes an indication of a length of a seek operation (taught by Bowra; Figure 6; ¶ [0048]-[0049] and ¶ [0054]; and taught by Laksono; ¶ [0069]).

Regarding claim 9, Bowra in view of Laksono discloses the data storage device as discussed in the rejection of claim 8. The combined system further discloses wherein the controller is further configured to remove the at least a portion of the set of frames based at least in part on the indication of the length of the seek operation (taught by Bowra; Figure 6; ¶ [0048]-[0049] and ¶ [0054]; and taught by Laksono; ¶ [0069]).

Regarding claim 10, all limitations of claim 10 are analyzed and rejected corresponding to claim 1.

Regarding claim 11, all limitations of claim 11 are analyzed and rejected corresponding to claims 2-3.

Regarding claim 12, all limitations of claim 12 are analyzed and rejected corresponding to claims 4-5.

Regarding claims 13-14, all limitations of claims 13-14 are analyzed and rejected corresponding to claims 6-7.

Regarding claim 15, all limitations of claim 15 are analyzed and rejected corresponding to claims 8-9.

Regarding claim 16, all limitations of claim 16 are analyzed and rejected corresponding to claim 1. Bowra (Figure 8) in view of Laksono (Figure 3) further discloses structures as equivalent to means for decoding…; means for receiving…; means for removing…; and means for transmitting…

Regarding claim 17, all limitations of claim 17 are analyzed and rejected corresponding to claims 2-3.

Regarding claim 18, all limitations of claim 18 are analyzed and rejected corresponding to claims 4-5.

Regarding claim 19, all limitations of claim 19 are analyzed and rejected corresponding to claims 6-7.

Regarding claim 20, all limitations of claim 20 are analyzed and rejected corresponding to claims 8-9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421